Citation Nr: 1502703	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  08-36 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for stricture of the rectum claimed as residuals of a VA prostate examination.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to December 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue currently on appeal was previously before the Board in September 2012 at which point it was remanded for further development.  The issue has been returned to the Board for additional appellate review.

The Board is obligated by law to ensure that the AMC/RO complies with its directives on remand; where the remand is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Unfortunately, not all of the necessary development was conducted on remand.  Thus, the Board is forced to remand the issue once again.

The Board apologizes for the further delay in adjudication of this case. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2012 Board remand, the Board instructed the RO/AMC to schedule the Veteran for a VA examination.  The VA examiner was instructed to determine whether the Veteran had any chronic additional disability due to the VA digital rectal examination (DRE) conducted on June 22, 2006.  

For any and each additional disability the examiner was to determine whether any fault in the treatment provided by VA was an etiological factor, and whether or not the disability was an unforeseen consequence of the VA treatment.

The Veteran was afforded an additional VA examination in April 2013.  

The Veteran has asserted in a May 2013 statement to the Board that the examination was inadequate.

The May 2013 examiner provided an opinion as to the overall standard of care provided to the Veteran in the June 2006 examination.

However, the examiner did not determine if the Veteran has any additional chronic disability that is the result of the June 2006 DRE.

Thus, the Board finds that another medical opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA rectum and anus conditions examination.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  

If the case can be returned to the examiner who evaluated the Veteran in the first instance, a second examination is not needed. 

(A)  The examiner should identify all current disorders of the rectum.

(B)  For each currently diagnosed disorder of the rectum, the examiner should determine if the disorder is a chronic additional disability due to the VA DRE conducted on June 22, 2006, that is not a natural consequence of the procedure.  



(C)  For each such additional disability (if any) the examiner should indicate whether any fault (negligence, etc.) in the treatment provided by VA was an etiological factor and whether or not the additional disability was an unforeseen consequence of the VA treatment.  The examiner should also comment on the overall standard of care provided.

A complete rationale must be provided for any opinion offered.

2.  After completing the above, and any other development that may be deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




